Order entered November 4, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00242-CR

                           WILLIAM WAYNE LAUBE, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-81056-2012

                                             ORDER
       The Court REINSTATES the appeal.

       On September 16, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On October 28, 2013, we received appellant’s brief together

with an extension motion. Therefore, in the interest of expediting the appeal, we VACATE the

September 16, 2013 order requiring findings.

       We GRANT the October 28, 2013 extension motion and appellant’s brief is considered

filed as of October 31, 2013.

       The State’s brief is due within thirty days of the date of this order.


                                                        /s/   LANA MYERS
                                                              JUSTICE